Citation Nr: 0938659	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an initial evaluation higher than 10 
percent for service-connected gastroesophageal reflux 
disease (GERD).

2.	Entitlement to service connection for impotence.

3.	Entitlement to service connection for acquired stenosis 
of the cervical spine, claimed as directly due to 
service, or as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to December 
1982 and from September 1990 to May 1991. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).  A hearing was held at the RO in June 
2007.  In January 2008, the Board remanded this matter for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

GERD

In February 2009 the RO granted service connection for GERD, 
and assigned a 10 percent evaluation.  In June 2009, the 
Veteran submitted a notice of disagreement stating he should 
be entitled to a higher evaluation for this disability.  
According to the record, a statement of the case has not been 
sent to the Veteran regarding this issue.  One should be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Impotence and stenosis of the cervical spine, claimed as 
directly due to service, or as due to undiagnosed illness

In May 2005, the Veteran submitted a claim for entitlement to 
service connection for impotence and a cervical spine 
disability.  He was denied in October 2005.  In a January 
2008, the appeal was remanded for additional development.  
Subsequently, the Veteran was again denied service connection 
in January 2009. 

In June 2009, the requested a hearing before the Board at his 
local VA office.  The Board realizes that the Veteran was 
afforded a such a hearing in June 2007, however, given that 
this hearing was over two years ago and the evidentiary 
record has expanded, the Board is of the opinion that another 
hearing is warranted.  

As such, the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	A statement of the case, containing all 
applicable laws and regulations, 
addressing the Veteran's claim for an 
increased initial rating for his 
service connected GERD condition must 
be issued.  Manlincon, 12 Vet. App. 
238.  The Veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the Veteran's appeal 
as to these issues is perfected within 
the applicable time period and the 
claims continue to be denied on remand, 
should the case return to the Board for 
appellate review.

2.	The RO should contact the Veteran and 
schedule him for hearing before a 
Veterans Law Judge at the RO, in 
accordance with his request.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




